EXHIBIT 10.1

UCP, INC.
2013 LONG-TERM INCENTIVE PLAN


I. INTRODUCTION


1.1 Purposes. The purposes of the UCP, Inc. 2013 Long-Term Incentive Plan (this
“Plan”) are (i) to align the interests of the Company's stockholders and the
recipients of awards under this Plan by increasing the proprietary interest of
such recipients in the Company's growth and success, (ii) to advance the
interests of the Company by attracting and retaining officers, other employees,
Non-Employee Directors, consultants, independent contractors and agents and
(iii) to motivate such persons to act in the long‑term best interests of the
Company and its stockholders.


1.2Certain Definitions.


“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.
“Board” shall mean the Board of Directors of the Company.
“Change in Control” shall have the meaning set forth in Section 5.8(b).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Committee designated by the Board or a subcommittee
thereof, consisting of two or more members of the Board, each of whom may be (i)
a “Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange
Act, (ii) an “outside director” within the meaning of Section 162(m) of the Code
and (iii) “independent” within the meaning of the rules of the New York Stock
Exchange or, if the Common Stock is not listed on the New York Stock Exchange,
within the meaning of the rules of the principal stock exchange on which the
Common Stock is then traded.
“Common Stock” shall mean the Class A common stock, par value $0.01 per share,
of the Company, and all rights appurtenant thereto.
“Company” shall mean UCP, Inc., a Delaware corporation, or any successor
thereto.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate and in compliance with Section
409A of the Code.




--------------------------------------------------------------------------------

EXHIBIT 10.1

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent permitted in the applicable award Agreement, cash or a combination of
shares of Common Stock and cash, with an aggregate value equal to the excess of
the Fair Market Value of one share of Common Stock on the date of exercise over
the base price of such SAR, multiplied by the number of such SARs which are
exercised.
“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.
“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.
“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.
“Performance Award” shall mean a right to receive an amount of cash, Common
Stock, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder's interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award or Performance Award, to the holder's receipt of the
shares of Common Stock subject to such award or of payment with respect to such
award. To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder,
such criteria and objectives shall be one or more of the following
corporate-wide or subsidiary, division, operating unit or individual measures,
stated in either absolute terms or relative terms, such as rates of growth or
improvement: the attainment by a share of Common Stock of a specified Fair
Market Value for a specified period of time; earnings per share; return on
assets; return on equity; return on investments; return on invested capital;
total stockholder return; earnings or net income of the Company before or after
taxes and/or interest; earnings before interest, taxes, depreciation and
amortization; revenues; market share; cash flow or cost reduction goals;
interest expense after taxes; economic value created; gross margin; operating
margin; net cash provided by operations; and strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, reductions in errors and omissions, reductions in lost business,
management of employment practices and employee benefits, supervision of
litigation and information technology, quality and quality audit scores,
efficiency, and goals relating to acquisitions or divestitures, or any
combination of the foregoing. The applicable performance measures may be applied
on a pre- or post-tax basis. In the sole discretion of the Committee, unless
such action would cause a grant to a covered employee to fail to qualify as
qualified performance-based compensation under Section 162(m) of the Code, the
Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of unusual, nonrecurring or
one-time events affecting the Company or its financial statements or changes in
law or accounting principles.




--------------------------------------------------------------------------------

EXHIBIT 10.1

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.
“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent permitted in the applicable award
Agreement, the Fair Market Value of such share of Common Stock in cash, which
shall be contingent upon the expiration of a specified Restriction Period and
which may, in addition thereto, be contingent upon the attainment of specified
Performance Measures within a specified Performance Period.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.
“SAR” shall mean a stock appreciation right which may be a Free‑Standing SAR or
a Tandem SAR.
“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Unrestricted Stock Award.
“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.
“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.
“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) or, to the extent
permitted in the applicable award Agreement, cash or a combination of shares of
Common Stock and cash, with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.




--------------------------------------------------------------------------------

EXHIBIT 10.1

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
“Unrestricted Stock” shall mean shares of Common Stock which are not subject to
a Restriction Period or Performance Measures.
“Unrestricted Stock Award” shall mean an award of Unrestricted Stock under this
Plan.
1.3Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem
SARs or Free‑Standing SARs; (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Unrestricted Stock; and (iv) Performance Awards. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock,
the number of SARs, the number of Restricted Stock Units, the dollar value
subject to a Performance Award, the purchase price or base price associated with
the award, the time and conditions of exercise or settlement of the award and
all other terms and conditions of the award, including, without limitation, the
form of the Agreement evidencing the award. The Committee may, in its sole
discretion and for any reason at any time, unless such action would cause a
grant to a covered employee to fail to qualify under Section 162(m) of the Code
and regulations thereunder as qualified performance-based compensation, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding Restricted Stock or Restricted Stock Units shall
lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding Restricted Stock, Restricted Stock Units or Performance Awards shall
lapse and (iv) the Performance Measures (if any) applicable to any outstanding
award shall be deemed to be satisfied at the target or any other level. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.


The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the President and Chief Executive
Officer or such other executive officer of the Company as the Committee deems
appropriate; provided, however, that (i) the Committee may not delegate its
power and authority to the Board or the President and Chief Executive Officer or
other executive officer of the Company with regard to the grant of an award to
any person who is a “covered employee” within the meaning of Section 162(m) of
the Code or who, in the Committee's judgment, is likely to be a covered employee
at any time during the period an award hereunder to such employee would be
outstanding and (ii) the Committee may not delegate its power and authority to
the President and Chief Executive Officer or other executive officer of the
Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.
No member of the Board or Committee, and neither the President and Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
President and Chief Executive Officer or other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys' fees) arising therefrom to




--------------------------------------------------------------------------------

EXHIBIT 10.1

the full extent permitted by law (except as otherwise may be provided in the
Company's Certificate of Incorporation and/or By-laws) and under any directors'
and officers' liability insurance that may be in effect from time to time.
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.
1.4Eligibility. Participants in this Plan shall consist of such officers, other
employees, Non-Employee Directors, consultants, independent contractors, agents
and persons expected to become officers, other employees, Non-Employee
Directors, consultants, independent contractors and agents of the Company and
its Subsidiaries as the Committee in its sole discretion may select from time to
time. The Committee's selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time. Except as provided otherwise in an Agreement, for
purposes of this Plan, references to employment by the Company shall also mean
employment by a Subsidiary, and references to employment shall include service
as a Non-Employee Director, consultant, independent contractor or agent. The
Committee shall determine, in its sole discretion, the extent to which a
participant shall be considered employed during any periods during which such
participant is on a leave of absence.


1.5Shares Available. Subject to adjustment as provided in Section 5.7 and to all
other limits set forth in this Section 1.5, 1,834,000 shares of Common Stock
shall initially be available for all awards under this Plan. Subject to
adjustment as provided in Section 5.7, no more than 1,834,000 shares of Common
Stock in the aggregate may be issued under the Plan in connection with Incentive
Stock Options. The number of shares of Common Stock that remain available for
future grants under the Plan shall be reduced by the sum of the aggregate number
of shares of Common Stock which become subject to outstanding options,
outstanding Free-Standing SARs, outstanding Stock Awards and outstanding
Performance Awards denominated in shares of Common Stock.


To the extent that shares of Common Stock subject to an outstanding option, SAR,
Stock Award or Performance Award granted under the Plan are not issued or
delivered by reason of (i) the expiration, termination, cancellation or
forfeiture of such award (excluding shares subject to an option cancelled upon
settlement in shares of a related Tandem SAR or shares subject to a Tandem SAR
cancelled upon exercise of a related option) or (ii) the settlement of such
award in cash, then such shares of Common Stock shall again be available under
this Plan; provided, however, that shares of Common Stock subject to an award
under this Plan shall not again be available for issuance under this Plan if
such shares are (x) shares that were subject to an option or an SAR and were not
issued or delivered upon the net settlement or net exercise of such option or
SAR, (y) shares delivered to or withheld by the Company to pay the purchase
price or the withholding taxes related to an outstanding option or SAR or (z)
shares repurchased by the Company on the open market with the proceeds of an
option exercise. Shares delivered to or withheld by the Company to pay the
withholding taxes for Stock Awards or Performance Awards shall again be
available for issuance under this Plan.
The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).




--------------------------------------------------------------------------------

EXHIBIT 10.1

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.
1.6Per Person Limits. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of shares of Common Stock with
respect to which options or SARs, or a combination thereof, may be granted
during any fiscal year of the Company to any person shall be 400,000, subject to
adjustment as provided in Section 5.7, (ii) the maximum number of shares of
Common Stock with respect to which Stock Awards subject to Performance Measures
or Performance Awards denominated in Common Stock that may be earned by any
person for each 12-month period during a Performance Period shall be 400,000,
subject to adjustment as provided in Section 5.7, and (iii) the maximum amount
that may be earned by any person for each 12-month period during a Performance
Period with respect to Performance Awards denominated in cash shall be
$3,000,000. The aggregate grant date fair value of shares of Common Stock that
may be granted during any fiscal year of the Company to any Non-Employee
Director shall not exceed $200,000 [Consider limit on awards granted to
directors in order to preserve the application of the business judgment rule to
Board determinations under the plan.].


II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS


2.1Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.


Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a.)Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share purchasable upon exercise
of the option shall be determined by the Committee; provided, however, that the
purchase price per share purchasable upon exercise of an option shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the date
of grant of such option; provided further, that if an Incentive Stock Option
shall be granted to any person who, at the time such option is granted, owns
capital stock possessing more than 10 percent of the total combined voting power
of all classes of capital stock of the Company (or of any parent or Subsidiary)
(a “Ten Percent Holder”), the purchase price per share shall not be less than
the price (currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.


Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject




--------------------------------------------------------------------------------

EXHIBIT 10.1

to the grant assumed or substituted for by the Company, over (y) the aggregate
purchase price of such shares.
(b.) Option Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten (10) years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such option shall not be exercised later than five years after
its date of grant. The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an
option or to the exercisability of all or a portion of an option. The Committee
shall determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole shares
of Common Stock.


(c.)Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company's satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No shares of Common Stock
shall be issued and no certificate representing shares of Common Stock shall be
delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 5.5, have been paid (or arrangement made for
such payment to the Company's satisfaction).


2.2Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.


SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a.)Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
the related option. The base price of a Free-Standing SAR shall be determined by
the Committee; provided, however, that such base price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant of
such SAR (or, if earlier, the date of grant of the option for which the SAR is
exchanged or substituted).


Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the




--------------------------------------------------------------------------------

EXHIBIT 10.1

date of grant, provided, that the excess of: (a) the aggregate Fair Market Value
(as of the date such Substitute Award is granted) of the shares subject to the
Substitute Award, over (b) the aggregate base price thereof does not exceed the
excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Company, over (y) the aggregate base price of such shares.
(b.)Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than ten (10) years after its date of grant; provided further,
that no Tandem SAR shall be exercised later than the expiration, cancellation,
forfeiture or other termination of the related option. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free‑Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.3(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Company as determined
pursuant to Section 3.3(d). Prior to the exercise of an SAR, the holder of such
SAR shall have no rights as a stockholder of the Company with respect to the
shares of Common Stock subject to such SAR.


(c.)Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No shares of Common Stock shall be issued
and no certificate representing shares of Common Stock shall be delivered until
any withholding taxes thereon, as described in Section 5.5, have been paid (or
arrangement made for such payment to the Company's satisfaction).


2.3Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.


2.4Repricing. The Committee may, in its sole discretion and without the approval
of the stockholders of the Company, (i) reduce the purchase price or base price
of any previously granted option or SAR, (ii) cancel any previously granted
option or SAR in exchange for another option or SAR with a lower purchase price
or base price or (iii) cancel any previously granted option or SAR in exchange
for cash or another award if the purchase price of such option or the base price
of such SAR exceeds the Fair Market Value of a share of Common Stock on the date
of such cancellation, in each case other than in connection with a Change in
Control.    






--------------------------------------------------------------------------------

EXHIBIT 10.1

III. STOCK AWARDS


3.1Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, Restricted Stock Unit Award or Unrestricted Stock Award.


3.2Terms of Unrestricted Stock Awards. The number of shares of Common Stock
subject to an Unrestricted Stock Award shall be determined by the Committee.
Unrestricted Stock Awards shall not be subject to any Restriction Periods or
Performance Measures. Upon the grant of an Unrestricted Stock Award, subject to
the Company's right to require payment of any taxes in accordance with Section
5.5, a certificate or certificates evidencing ownership of the requisite number
of shares of Common Stock shall be delivered to the holder of such award or such
shares shall be transferred to the holder in book entry form.


3.3Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.


(a.)Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.


(b.)Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.
(c.)Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder's name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company's right to require payment of any taxes in accordance with Section
5.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.


(d.)Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted




--------------------------------------------------------------------------------

EXHIBIT 10.1

Stock Award, the holder of such award shall have all rights as a stockholder of
the Company, including, but not limited to, voting rights, the right to receive
dividends and the right to participate in any capital adjustment applicable to
all holders of Common Stock; provided, however, that (i) a distribution with
respect to shares of Common Stock, other than a regular cash dividend, and (ii)
a regular cash dividend with respect to shares of Common Stock that are subject
to performance-based vesting conditions, in each case, shall be deposited with
the Company and shall be subject to the same restrictions as the shares of
Common Stock with respect to which such distribution was made.


3.4Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.


(a.)Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.


(b.)Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.
(c.)Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. Any
dividend equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units. Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject to such award.


3.5Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.


IV.
PERFORMANCE AWARDS



4.1Performance Awards. The Committee may, in its discretion, grant Performance
Awards to such eligible persons as may be selected by the Committee.






--------------------------------------------------------------------------------

EXHIBIT 10.1

4.2Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.


(a.)Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.


(b.)Vesting and Forfeiture. The Agreement relating to a Performance Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.


(c.)Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.3(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.3(d). Any dividends or dividend equivalents with respect to a
Performance Award that is subject to performance-based vesting conditions shall
be subject to the same restrictions as such Performance Award. Prior to the
settlement of a Performance Award in shares of Common Stock, including
Restricted Stock, the holder of such award shall have no rights as a stockholder
of the Company.


4.3Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.


V.
GENERAL



5.1Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if so approved, the Plan shall
become effective as of July 22, 2013. This Plan shall terminate on the tenth
anniversary of its effective date, unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination. Awards hereunder may be made at any time prior to
the termination of this Plan.


5.2Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Company's stockholders if stockholder approval is required by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the New York Stock Exchange, or any other stock exchange on which the
Common Stock is then traded; provided further, that no amendment may impair the
rights of a holder of an outstanding award without the consent of such holder.






--------------------------------------------------------------------------------

EXHIBIT 10.1

5.3Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or execution and electronic
acceptance, and delivery of the Agreement to the Company, such award shall be
effective as of the effective date set forth in the Agreement.


5.4Non-Transferability. No award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder's family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder's
lifetime only by the holder or the holder's legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.


5.5Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company; (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation; (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, equal to the amount necessary to satisfy any
such obligation; (D) in the case of the exercise of an option, a cash payment by
a broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to the award. Shares
of Common Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Common Stock which would
be required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder.


5.6Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of




--------------------------------------------------------------------------------

EXHIBIT 10.1

any conditions not acceptable to the Company. The Company may require that
certificates evidencing shares of Common Stock delivered pursuant to any award
made hereunder bear a legend indicating that the sale, transfer or other
disposition thereof by the holder is prohibited except in compliance with the
Securities Act of 1933, as amended, and the rules and regulations thereunder.


5.7Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities available under this Plan, the terms of each
outstanding option and SAR (including the number and class of securities subject
to each outstanding option or SAR and the purchase price or base price per
share), the terms of each outstanding Restricted Stock Award and Restricted
Stock Unit Award (including the number and class of securities subject thereto),
the terms of each outstanding Performance Award (including the number and class
of securities subject thereto), the maximum number of securities with respect to
which options or SARs may be granted during any fiscal year of the Company to
any one grantee, the maximum number of shares of Common Stock that may be
awarded during any fiscal year of the Company to any one grantee pursuant to a
Stock Award that is subject to Performance Measures or a Performance Award shall
be appropriately adjusted by the Committee, such adjustments to be made in the
case of outstanding options and SARs without an increase in the aggregate
purchase price or base price and in accordance with Section 409A of the Code. In
the event of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of participants. In either case, the decision
of the Committee regarding any such adjustment shall be final, binding and
conclusive.


5.8Change in Control.


(a.)Subject to the terms of the applicable award Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may, in its discretion:


(i.)provide that (A) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (B) the Restriction Period applicable to some or all
outstanding Restricted Stock Awards and Restricted Stock Unit Awards shall lapse
in full or in part, either immediately or upon a subsequent termination of
employment, (C) the Performance Period applicable to some or all outstanding
awards shall lapse in full or in part, and (D) the Performance Measures
applicable to some or all outstanding awards shall be deemed to be satisfied at
the target or any other level;


(ii.)require that shares of stock of the corporation resulting from such Change
in Control, or a parent corporation thereof, be substituted for some or all of
the shares of Common Stock subject to an outstanding award, with an appropriate
and equitable adjustment to such award as shall be determined by the Committee
in accordance with Section 5.7; and/or


(iii.)require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (A) a cash payment in an amount equal to (1)
in the case of an option or an SAR, the aggregate number of shares of Common
Stock then subject to the portion of such option or SAR surrendered multiplied
by the excess, if any, of the Fair Market Value of a share of Common Stock




--------------------------------------------------------------------------------

EXHIBIT 10.1

as of the date of the Change in Control, over the purchase price or base price
per share of Common Stock subject to such option or SAR, (2) in the case of a
Stock Award or a Performance Award denominated in shares of Common Stock, the
aggregate number of shares of Common Stock then subject to the portion of such
award surrendered, multiplied by the Fair Market Value of a share of Common
Stock as of the date of the Change in Control, and (3) in the case of a
Performance Award denominated in cash, the value of the Performance Award then
subject to the portion of such award surrendered to the extent the Performance
Measures applicable to such award have been satisfied or are deemed satisfied
pursuant to Section 5.8(a)(i); (B) shares of capital stock of the corporation
resulting from or succeeding to the business of the Company pursuant to such
Change in Control, or a parent corporation thereof, having a fair market value
not less than the amount determined under clause (A) above; or (C) a combination
of the payment of cash pursuant to clause (A) above and the issuance of shares
pursuant to clause (B) above.


(b.)For purposes of the Plan, “Change in Control” shall mean, except as
otherwise provided below, the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company. In determining whether an event shall be
considered a “change in the ownership,” a “change in the effective control” or a
“change in the ownership of a substantial portion of the assets” of the Company,
the following provisions shall apply:


(i.)A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, as determined in accordance with Treasury
Regulation § 1.409A-3(i)(5)(v). If a person or group is considered either to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, or to have effective control of the Company within the meaning
of clause (ii) of this Section 5.8(b), and such person or group acquires
additional stock of the Company, the acquisition of additional stock by such
person or group shall not be considered to cause a “change in the ownership” of
the Company.


(ii.)A “change in the effective control” of the Company shall occur on either of
the following dates:


(A) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more of
the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or


(B) The date on which a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi).






--------------------------------------------------------------------------------

EXHIBIT 10.1

(iii.)A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(vii). A transfer of assets shall not
be treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vii)(B).


Notwithstanding the occurrence of any of the foregoing events, an initial public
offering or any bona fide primary or secondary public offering following the
occurrence of an initial public offering shall not constitute a Change in
Control.


5.9 Deferrals. The Committee may determine that the delivery of shares of Common
Stock or the payment of cash, or a combination thereof, upon the exercise or
settlement of all or a portion of any award (other than awards of Incentive
Stock Options, Nonqualified Stock Options and SARs) made hereunder shall be
deferred, or the Committee may, in its sole discretion, approve deferral
elections made by holders of awards. Deferrals shall be for such periods and
upon such terms as the Committee may determine in its sole discretion, subject
to the requirements of Section 409A of the Code.


5.10Awards Subject to Clawback. The awards granted under this Plan and any cash
payment or shares of Common Stock delivered pursuant to an award are subject to
forfeiture, recovery by the Company or other action pursuant to the applicable
Agreement or any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


5.11No Right of Participation, Employment or Service. Unless otherwise set forth
in an employment agreement, no person shall have any right to participate in
this Plan. Neither this Plan nor any award made hereunder shall confer upon any
person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.


5.12Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.


5.13Designation of Beneficiary. To the extent permitted by the Company, a holder
of an award may file with the Company a written designation of one or more
persons as such holder's beneficiary or beneficiaries (both primary and
contingent) in the event of the holder's death or incapacity. To the extent an
outstanding option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such option or SAR pursuant to
procedures prescribed by the Company. Each beneficiary designation shall become
effective only when filed in writing with the Company during the holder's
lifetime on a form prescribed by the Company. The spouse of a married holder
domiciled in a




--------------------------------------------------------------------------------

EXHIBIT 10.1

community property jurisdiction shall join in any designation of a beneficiary
other than such spouse. The filing with the Company of a new beneficiary
designation shall cancel all previously filed beneficiary designations. If a
holder fails to designate a beneficiary, or if all designated beneficiaries of a
holder predecease the holder, then each outstanding award held by such holder,
to the extent vested or exercisable, shall be payable to or may be exercised by
such holder's executor, administrator, legal representative or similar person.


5.14Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.


5.15Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Subsidiaries operates or has employees.




